Per Curiam :
The judgment appealed from should be affirmed upon the opinion of the referee rendered upon the decision of the case.
Present — Van Brunt, P. J., Follett and Parker, JJ.
Judgment affirmed, with costs.
The opinion of the referee was as follows:
George C. Holt, Referee:
When tlie plaintiff rested, his counsel elected to suffer a nonsuit as to the third and fourth causes of action, and upon tlie defendant’s motion, I dismissed the first cause of action. This left the second cause of action, being the claim for the loss of personal baggage belonging to one Cullom, the plaintiff’s assignor, alone remaining in the case. Tlie substantial question raised by the defendant’s testimony is whether tlie defendant, the Wabash Railroad Company, is responsible for the injury to Oullom’s baggage which occurred on the Grand Trunk line. This depends upon the question whether tlie Wabash Company contracted to carry Cullom from Chicago to New York or simply contracted to carry him over its own line from Chicago to Detroit, and acted as agent for the Grand Trunk Company and the West Shore Company in respect to the contract which was made to carry him over those lines to New York. ,
*494When the case was before the General Term, each of the judges wrote an opinion (Talcott v. Wabash Railroad Co., 66 Hun, 456). As I understand these opinions, one judge held that the Wabash Company contracted to cany Cullom to New York; another, that it only contracted to carry him over its own line; and the third, that the form of the ticket was not proved, and, therefore, the question did not arise. Upon this trial the defendant lias, in my opinion, proved that the ticket which Cullom bought was in the same form as the ticket in evidence. The question, therefore, of the liability of the Wabash Company, under the contract proved upon this trial, does not appear to have been decided by the General Term.
The material facts upon this question are these:
On April 27, 1889, Cullom purchased at the city office of the Wabash Company in Chicago, for twenty-five dollars, a round trip coupon ticket from Chicago to New York and return. This ticket had printed upon it that it was good for one first-class passage to New York and return, and that it was subject to the following contract : “ In consideration of the reduced rate at which this ticket is sold, the bearer or holder of the same agrees to and with the several companies over whose lines this ticket entitles him to be carried, as follows, to wit: 1st, that in selling this ticket the Wabash, St. Louis and Pacific Railway Company acts as agent, and is not responsible beyond its own line,” together with other provisions.
The main ticket had annexed six coupons, one providing for a trip to Detroit over the Wabash road, another from Detroit to Suspension Bridge over the Grand Trunk road, another from Suspension Bridge to New York over the West Shore road, and the remaining three coupons being the corresponding return coupons. Cul-lom, some hours later in the day, went to the Dearborn street station in Chicago, presented the ticket to the baggagemaster and had him check four trunks to New York, .paying sixteen dollars for extra weight. These trunks contained, among other things, Cullom’s personal baggage. Cullom took the checks for these trunks and went aboard the train, leaving Chicago on the Wabash road at three o’clock, and the trunks, having the duplicate checks upon them, were put aboard the same train. Cullom occupied a sleeping car on the train, owned by the Wagner Sleeping Car Company, which was intended to go from Chicago to New York. None of the other *495cars of the train went beyond Detroit, the eastern terminus of the Wabash road. At Detroit Cullom’s tranks were transferred to a baggage ear owned by the Grand Trank Company, and the train, made up of Grand Trank cars, with the exception of the sleeping car in which Oullom was, was drawn by a Grand Trunk engine and manned by Grank Trunk employees. On the following morning, at a point on the Grand Trunk road, an accident occurred, the baggage car in which Cullom’s trunks were took fire and Cullom’s baggage was destroyed.
Upon these facts it seems to me clear that the Wabash Company was not responsible for the Joss of Cullom’s baggage caused by the accident and fire on the Grand Trank line, unless the Wabash Company contracted to carry Oullom from Chicago to New York.
In the case of the delivery of goods to a common carrier for shipment to a point beyond its own line, the courts of different countries have differed as to the liability of the carrier accepting the goods. The English rule has always been that the carrier who accepts the goods is responsible to the shipper for their safe delivery, and this rule seems to have been followed in Illinois and some of the other States. (Hutchinson on Carriers, § 148, and Illinois, cases cited in note.)
But the courts of New York and of many other States and the United States Supreme Court hold that, in the absence of proof of a special contract, if goods are delivered to a carrier to be sent to a point beyond the terminus of the carrier’s line, the carrier performs its duty if it transports the goods to the end of its line and delivers them in safety to the connecting carriers. (Condict v. Grand Trunk Ry. Co., 54 N. Y. 500; Rawson v. Holland, 59 id. 611; Jennings v. Grand Trunk Ry. Co., 127 id. 438; Myrick v. Railroad Compcmy, 107 U. S. 102.)
The plaintiff claims that this question is to be decided by the law of Illinois, because the contract was made there. If this were a case of a shipment of goods, it would appear to be the law of Illinois, both under the decisions of its courts and the statute which has been put in evidence, that the Wabash road would be responsible. But I do not think that the decisions or statutes fixing the liability of carriers for the transportation of merchandise, under a bill of lading or receipt, necessarily govern this case. The contract to *496carry the baggage of a traveler is a mere incident to the contract to carry the traveler. A common carrier can, in the case of a passenger, as well as in the case of goods, make a special contract to carry beyond its own line. (Quimby v. Vanderbilt, 17 N. Y. 306.) Bnt the general rule is that when a railroad company, without making any special contract, issues coupon tickets entitling a passenger to a continuous ride over the line of the company issuing the ticket, and over connecting lines of other railroads, the first carrier is only responsible for the carriage of the passenger upon its own line, and acts merely as agent for each of the other lines in the sale of the coupon for each connecting line respectively. (Milnor v. N. Y. & N. H. H. R. Co., 53 N. Y. 363; Kessler v. N. Y. C., etc., Co., 61 id. 538; Auerbach v. N. Y. C., etc., Co., 89 id. 281; Isaacson v. N. Y. C., etc., Co., 94 id. 283; Poole v. Delaware, etc., Co., 35 Hun, 29; Central Trust Co. v. Wabash, etc., Co., 31 Fed. Rep. 247; Hutchinson on Carriers, § 577, et seq.)
In my opinion there is nothing in the circumstances of this case to take it out of the general rule. Cullom was an experienced commercial traveler. He purchased the ticket some hours before he had his baggage checked and took the train. There was nothing to prevent his reading the ticket, and nothing to prevent the,general rule applying that its acceptance constituted a contract. The only facts tending to show that the Wabash Company contracted to carry Cullom to New York were that Cullom asked for a ticket to New York and return, and asked to have his baggage checked to New York, and paid the full amount due for the railroad ticket and for the extra weight of the baggage to New York. I do not think that these facts are sufficient to take the case out of the general rule. The accident occurred on the Grand Trunk road. The train was a Grand Trunk train, drawn by a Grand Trunk engine, manned by Grand Trunk employees. If the Wabash Company is responsible for the injury to Cullom’s baggage, caused by the accident on the Grand Trunk road, it would have been responsible if Cullom had been injured or killed in the accident. It seems to me that, in view of the above authorities, no such claim could be maintained.
My conclusion is that the defendant is entitled to judgment as to the second cause of action on the merits, with costs.